Citation Nr: 1021039	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to tinnitus, 
among other claims.

This case was remanded by the Board in August 2009 for 
further development.  The Board is satisfied as to 
substantial compliance with its August 2009 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268 (1998).  This 
included affording the Veteran a new VA audiological 
examination.  As such, the case is now ready for disposition. 


FINDING OF FACT

The Veteran's tinnitus is causally or etiologically related 
to his military service, to include his service connected 
left ear sensorineural hearing loss.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service 
connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  The Board parenthetically notes that 
the October 2009 VA examination discussed below failed to 
answer a question specifically addressed in the Board's 
August 2009.  Such would normally trigger a Remand for 
compliance.   See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a remand by the Board confers upon the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand). However, as 
just noted, in granting the claim of service connection for 
tinnitus, the Board finds that there has been no prejudice to 
the Veteran.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in October 2005, the amendment 
is not applicable to the current claim. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

In a March 2006 rating decision, the RO denied service 
connection for tinnitus based on the absence of evidence of 
tinnitus in service and the absence of evidence of treatment 
for chronic tinnitus since separation from service.  The 
rating decision also denied the Veteran's claim for 
entitlement to service connection for bilateral hearing loss.

However, in his July 2006 notice of disagreement, the Veteran 
asserted that he had suffered from tinnitus since the first 
time he practiced on the rifle range in service.  In his 
February 2007 substantive appeal, the Veteran asserted that 
he had suffered from tinnitus due to acoustic trauma 
sustained while working in close proximity to an airfield in 
service.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  


In this regard, the Veteran has made repeated statements that 
he developed tinnitus as a result acoustic trauma during his 
service.  The Veteran's DD Form 214 shows that he is in 
receipt of the Expert Badge with Rifle Bar, which indicates 
that he was a trained marksman, and consistent with the type 
of acoustic trauma claimed in his July 2006 notice of 
disagreement.  Thus, the Board finds that the Veteran's 
account of noise exposure on the rifle range is corroborated 
by his service personnel records and constitutes sufficient 
evidence of acoustic trauma during service. 

The Veteran was afforded a VA audiological examination in 
July 2006, at which time he reported moderate-to-severe, 
constant, bilateral tinnitus that he attributed to exposure 
to grenade explosions in basic training.  The Veteran further 
reported that the tinnitus was an annoyance, as it interfered 
with communication and sleep.  The examiner noted that the 
Veteran was taking medications which had been known to be 
associated with tinnitus as a side effect.  The examiner 
further indicated that the Veteran had a history of 
unprotected exposure to hazardous military noise, although 
his civilian noise exposure was minimal.  

Based on this July 2006 examination report, the RO granted 
entitlement to service connection for left ear hearing loss 
in a February 2007 rating decision, but continued to deny the 
Veteran's claim for entitlement to service connection for 
tinnitus.  However, in August 2009, the Board found that the 
July 2006 examination report was inadequate because the 
examiner had failed to comment on the etiology of the 
Veteran's tinnitus.  The matter was Remanded the RO for the 
express purpose of obtaining an opinion addressing whether 
the Veteran's tinnitus was etiologically related to his 
active service (noise exposure) an/or his service connected 
left ear sensorineural hearing loss.  

Pursuant to the Board's August 2009 remand instructions, the 
Veteran was afforded a new VA audiological examination in 
October 2009, at which time he reported constant tinnitus.  
Although he was unable to recall when he first noticed the 
onset of tinnitus, the Veteran claimed it had only become 
bothersome within the past 5 to 10 years, making it difficult 
for him to sleep.  Prior to that time, he claimed that it was 
merely an annoyance that he was able to ignore.  After a 
review of the Veteran's claims folder, the examiner opined 
that it was not at least as likely as not that the Veteran's 
tinnitus was related to military service.  The examiner based 
his opinion on the fact that the Veteran did not serve in 
combat and worked as a supply specialist in service, as well 
as the fact that he only acknowledged the tinnitus becoming 
bothersome in the past 5 to 10 years.  No comment was given 
as to whether the Veteran's tinnitus was related to his 
sensorineural hearing loss.

Upon further consideration of the aforementioned statements 
provided by the Veteran regarding the onset of tinnitus 
(i.e., in service), the Board finds that they are credible.  
In this regard, the Board particularly notes that, while the 
August 2009 VA audiological examiner found that there was a 
delay in tinnitus symptoms reported by the Veteran, the lay 
evidence of record clearly indicates that the Veteran 
reported tinnitus since separation from service and merely 
reported an exacerbation of tinnitus in the past 5 to 10 
years.  Furthermore, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Moreover, the Veteran was service connected for left ear 
hearing loss in the February 2007 rating decision.  At his 
October 2009 VA examination, the Veteran was diagnosed with 
moderate sloping to a moderately severe sensorineural hearing 
loss, with speech reception thresholds in agreement with pure 
tone test results.  The fact that the Veteran has been 
diagnosed as having sensorineural hearing loss and granted 
service connection for left ear hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually 
present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 
82, Approach to the Patient with Ear Problems.  Concerning 
this, the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise-
induced hearing loss.  Id.  With regard to the latter, the 
evidence of record reflects that the Veteran's hearing loss 
is noise-induced, i.e., a result of his exposure to acoustic 
trauma during service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner 
Ear.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the 
Veteran's own contentions.  The October 2009 VA audiological 
examination report shows that the Veteran has sensorineural 
hearing loss and tinnitus.  The cited provisions from The 
MERCK Manual confirm that tinnitus usually accompanies 
sensorineural hearing loss, which the Veteran in this case 
has been diagnosed with.  Finally, the Board has determined 
that the Veteran's contentions, that he has experienced 
tinnitus since service, are competent and credible evidence 
upon which the Board may rely in making its decision.

The evidence unfavorable to the claim for service connection 
in this case is the October 2009 VA medical examiner's 
opinion that the Veteran's tinnitus was not at least as 
likely as not due to his military noise exposure for reasons 
explained above.    Also, as addressed above, there are 
statements from the Veteran documented in the record where he 
expressed some ambiguity as to when his tinnitus had its 
onset but those statements have been adequately clarified.  

Thus, in consideration of the fact that service connection 
for left ear sensorineural hearing loss has been established, 
the provisions from The MERCK Manual noted above, and the 
Veteran's in-service marksmanship training and written 
statements regarding the onset of tinnitus in service, the 
Board concludes that evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  In other words, the Board finds, based on this 
record that the Veteran's tinnitus is as likely the result of 
his noise exposure in service or associated with his service-
connected noise-induced hearing loss as it is the result of 
some other factor or factors.  Accordingly, the Board will 
resolve the benefit of the doubt in favor of the Veteran in 
this case as the law requires and grant service connection 
for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009). 




ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


